NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRUCE A. NORVELL,                                No.   19-35156

                Plaintiff-Appellant,             D.C. No. 1:18-cv-00251-BLW

 v.
                                                 MEMORANDUM*
SECRETARY OF THE TREASURY;
UNITED STATES INTERNAL REVENUE
SERVICE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Bruce A. Norvell appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action for declaratory and

injunctive relief arising from his submissions to the Internal Revenue Service’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Whistleblower Office (“IRS”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(1).

Rattlesnake Coal. v. U.S. EPA, 509 F.3d 1095, 1100 (9th Cir. 2007). We affirm.

      The district court properly dismissed Norvell’s action arising from 26 U.S.C.

§ 7623 because Norvell failed to show that the Administrative Procedure Act’s

(“APA”) waiver of sovereign immunity applies to his claims. See Int’l Bhd. of

Teamsters v. U.S. Dep’t of Transp., 861 F.3d 944, 952 (9th Cir. 2017) (“Section

704 of the APA provides for judicial review of ‘[a]gency action made reviewable

by statute and final agency action for which there is no other adequate remedy in a

court.’” (quoting 5 U.S.C. § 704)); 26 U.S.C. § 7623(b)(4) (IRS’s determination

regarding an award under § 7623(b)(1), (2), or (3) may be appealed to the Tax

Court, which has jurisdiction with respect to such matter). However, a dismissal

for lack of subject matter jurisdiction should be without prejudice. See Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004). We affirm the

dismissal and instruct the district court to amend the judgment to reflect that the

dismissal of the action is without prejudice.

      We reject as without merit Norvell’s contention that the IRS’s disposition of

his March 21, 2018 application was not a “determination” within the meaning of

§ 7623(b)(4).

      We do not consider matters not specifically and distinctly raised and argued



                                          2                                    19-35156
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED with instructions to amend the judgment.




                                          3                                       19-35156